DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 1/29/2021. As directed by the amendment, claims 1 and 10 were amended, claims 3, 4, 6, 9, 12-13, and 17 were cancelled, and new claim 18 was added. Thus, claims 1-2, 5, 7-8, 10-11, 14-16, and 18 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the limitation “the air flow generator intake flow rate” (lines 2-3) lacks proper antecedent basis. Suggest to amend to --an intake flow rate of the airflow generator--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 5, 8, 10-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huh (2016/0001102) in view of Rice (2016/0046502).
	Regarding claim 1, Huh discloses an apparatus (device 10, fig. 1, paragraphs 0009 and 0051, and 0054) for filtering, the apparatus comprising: (a) an air flow generator (50 comprising blower, paragraphs 0009 and 0056) having a fluid intake fluidly connected to a fluid outlet (see fig. 1 and paragraphs 0009 and 0056, the fluid intake would be connected to the filter 53 and the fluid outlet would be connected to air supply tube 30, see fig. 2 for reference); (b) a removable filter (53 comprising 53a and 55b, fig. 1, paragraphs 0009, 0051, 0054 and 0059) operably maintained within the air flow generator to filter a flow of fluid between the fluid intake and the fluid outlet (see 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow generator, electronic tag and processor of Huh to include the brand as an identifying information as taught by Rice for the purpose of providing an additional way to identifying if the filter is the correct filter for the apparatus, and to provide safety to the user by allowing the device to recognize when a brand of the removable filter is correct or not (see paragraphs 0035-0036 and claim 1 of Rice). 
	Regarding claim 2, the modified Huh discloses that the electronic tag is at least one of a radio frequency identification (RFID) tag (55b, see paragraph 0067 of Huh).
	Regarding claim 5, the modified Huh discloses that the processor (control unit, see paragraph 0057 of Huh) is operable to determine based on the identifying information whether the removable filter (53 of Huh) should be replaced (paragraphs 0088-0089 of Huh, Huh discloses that when the information data of filter unit 53 is identical to the information data of the previously used filter unit previously stored in the control unit, the control unit checks whether the final operation time of the filter unit 53 
	Regarding claim 8, the modified Huh discloses that the removable filter (53 of Huh) is operable to remove extraneous materials and gross particulate matter from air (see paragraphs 0054-0055 of Huh).
	Regarding claim 10, Huh discloses a method of filtering (paragraphs 0009 and 0051, and 0054, see full disclosure), the method comprising: (a) providing an air flow generator (50 comprising blower, paragraphs 0009 and 0056) having a fluid intake fluidly connected to a fluid outlet (see fig. 1 and paragraphs 0009 and 0056, the fluid intake would be connected to the filter 53 and the fluid outlet would be connected to air supply tube 30, see fig. 2 for reference), a removable filter (53 comprising 53a and 55b, fig. 1, paragraphs 0009, 0051, 0054 and 0059) operably maintained within the air flow generator to filter a flow of fluid between the fluid intake and the fluid outlet (see figs. 1 and 2, and paragraphs 0009 and 0054), wherein the removable filter comprises an electronic tag (55b, see fig. 3) operable to transmit identifying information of the removable filter (see paragraphs 0031 and 0066-0069), an air delivery tube (30, fig. 1, paragraph 0052) fluidly connected to the fluid outlet (see fig. 1), an air delivery element (20, fig. 1, paragraph 0053) fluidly connected to the air delivery tube, and a processor (control unit, see paragraph 0057) operable to communicate with the electronic tag to receive the identifying information of the removable filter (see paragraphs 0065 and 
	However, Rice teaches an apparatus (100, figs. 1 and 11) for filtering, the apparatus comprising a removable filter (410, see fig. 11), wherein the removable filter comprises an electronic tag (405, see paragraph 0035) to transmit identifying information of the removable filter, wherein the identifying information comprises a brand, a processor operable to communicate with electronic tag to receive the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method, the air flow generator, electronic tag and processor of Huh to include the brand as an identifying information as taught by Rice for the purpose of providing an additional way to identifying if the filter is the correct filter for the apparatus, and to provide safety to the user by allowing the device to recognize when a brand of the removable filter is correct or not (see paragraphs 0035-0036 and claim 1 of Rice).
	Regarding claim 11, the modified Huh discloses that the electronic tag (55b of Huh) is at least one of a radio frequency identification (RFID) tag (55b, see paragraph 0067 of Huh). 
Regarding claim 14, the modified Huh discloses that the processor (control unit, see paragraph 0057 of Huh) is operable to determine based on the identifying information whether the removable filter should be replaced (paragraphs 0088-0089 of Huh, Huh discloses that when the information data of filter unit 53 is identical to the information data of the previously used filter unit previously stored in the control unit, the control unit checks whether the final operation time of the filter unit 53 mounted in the air purifier 50 reaches a total operation time set when manufactured, and when the final operation time of the filter unit 53 reaches total operation time, the worker is informed through a message, a warning sound, or flickering of an LED that the total operation 
	Regarding claim 16, the modified Huh discloses that the removable filter (53 of Huh) is operable to remove extraneous materials and gross particulate matter from air (see paragraphs 0054-0055 of Huh).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huh (2016/0001102) in view of Rice (2016/0046502) as applied to claims 1 and 10, respectively, and further in view of Fedorko (2010/0101575).
Regarding claim 7, the modified Huh discloses that the air flow generator (50 of Huh comprising blower) is operable to deliver continuous positive airway pressure through the fluid outlet, the air delivery tube, and the air delivery element (figs. 1-2, paragraphs 0009, 0056 and 0062 of Huh, Huh discloses air being blown to the user by the blower, it is inherent that the air is positive, since it is being generated by the blower, furthermore, relatively, the air is considered as continuous since it is being supplied to the user when the user turn the device on, since in paragraph 0014, Huh discloses an on and off switch, whenever, the switch is on, the air would be filtered continuously before it is turned off, furthermore, in paragraph 0099 of Huh, Huh discloses that the air purifier 50 operates for 8 hours before turning off, therefore, the 8 hours of operation would is considered as continuous operation).
However, if there is any doubt that the air flow generator is operable to deliver continuous positive airway pressure.
Fedorko teaches an apparatus for filtering (apparatus shown in fig. 1) comprising a filter (140, fig. 4), a flow generator (flow generator having blower 180 in fig. 4), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow generator of the modified Huh to be operable to deliver continuous positive airway pressure as taught by Fedorko for the purpose of providing a positive airway pressure generator that can continuously providing positive airway pressure to the patient, thereby providing adequate air to the patient and providing comfort to the patient. 
Regarding claim 15, the modified Huh discloses that the air flow generator (50 of Huh comprising blower) is operable to deliver continuous positive airway pressure through the fluid outlet, the air delivery tube, and the mask (figs. 1-2, paragraphs 0009 of Huh, 0056 and 0062, Huh discloses air being blown to the user by the blower, it is inherent that the air is positive, since it is being generated by the blower, furthermore, relatively, the air is considered as continuous since it is being supplied to the user when the user turn the device on, since in paragraph 0014, Huh discloses an on and off switch, whenever, the switch is on, the air would be filtered continuously before it is turned off, furthermore, in paragraph 0099, Huh discloses that the air purifier 50 operates for 8 hours before turning off, therefore, the 8 hours of operation would is considered as continuous operation).
However, if there is any doubt that the air flow generator is operable to deliver continuous positive airway pressure.
Fedorko teaches an apparatus for filter (apparatus shown in fig. 1) comprising a filter (140, fig. 4), a flow generator (flow generator having blower 180 in fig. 4), wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow generator of the modified Huh to be operable to deliver continuous positive airway pressure as taught by Fedorko for the purpose of providing a positive airway pressure generator that can continuously providing positive airway pressure to the patient, thereby providing adequate air to the patient and providing comfort to the patient. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huh (2016/0001102) in view of Rice (2016/0046502) as applied to claim 1, and further in view of Hamerly (2011/0227700).
Regarding claim 18, the modified Huh discloses that the processor is operable to determine a lifespan of the removable filter as a function of the airflow generator in take load rate (see paragraph 0108 of Huh), but fails to disclose that the processor is operable to determine a lifespan of the removable filter as function of the air flow generator intake flow rate. 
However, Hamerly teaches a process is operable to determine a lifespan of a filter as a function of an intake flow rate (see claims 1 and 10).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and processor of the modified Huh to determine a lifespan of the removable filter of the modified Huh as a function of the air flow generator intake flow rate of the modified Huh as taught by Hamerly for the purpose of providing safety to the user by allowing the user to know the . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huh (2016/0001102) in view of Rice (2016/0046502) as applied to claim 1, and further in view of Ishikawa (2013/0327335).
Regarding claim 18, the modified Huh discloses that the processor is operable to determine a lifespan of the removable filter as a function of the airflow generator in take load rate (see paragraph 0108 of Huh), but fails to disclose that the processor is operable to determine a lifespan of the removable filter as function of the air flow generator intake flow rate. 
However, Ishikawa teaches a process is operable to determine a lifespan of a filter as a function of an intake flow rate (see paragraphs 0002 and 0080).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and processor of the modified Huh to determine a lifespan of the removable filter of the modified Huh as a function of the air flow generator intake flow rate of the modified Huh as taught by Ishikawa for the purpose of providing safety to the user by allowing the user to know the lifespan of the filter such that the user can replace the filter when the filter is close to the end of the filter’s life. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huh (2016/0001102) in view of Rice (2016/0046502) as applied to claim 1, and further in view of Rakow (2013/0239813).

However, Rakow teaches a process is operable to determine a lifespan of a filter as a function of an intake flow rate (abstract, paragraphs 0004-0005, 0045 and 0061-0065 and full disclosure).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and processor of the modified Huh to determine a lifespan of the removable filter of the modified Huh as a function of the air flow generator intake flow rate of the modified Huh as taught by Rakow for the purpose of providing safety to the user by allowing the user to know the lifespan of the filter such that the user can replace the filter when the filter is close to the end of the filter’s life. 

Response to Arguments
The arguments to the newly added claim limitations in claims 1-2, 5, 7-8, 10-11, 14-16, and 18 has been addressed in the above rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785